1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   DEREK RHODEHOUSE,                  No.   2:16-cv-01892-JAM-CMK
12                 Plaintiff,
13         v.                           ORDER GRANTING IN PART AND
                                        DENYING IN PART DEFDENTANT’S
14   FORD MOTOR COMPANY and DOES 1      MOTION TO EXCLUDE THE TESTIMONY
     to 20, Inclusive,                  OF PLAINTIFF’S EXPERT WITNESS,
15                                      DR. NICHOLAS PERRONE
                   Defendants.
16

17         Defendant Ford Motor Company (“Defendant” or “Ford”) moves

18   to exclude the testimony of Plaintiff’s expert witness Dr.

19   Nicholas Perrone (“Dr. Perrone”).      Mot., ECF No. 37.   Plaintiff

20   Derek Rhodehouse (“Plaintiff” or “Rhodehouse”) opposes the

21   motion.    Opp’n, ECF No. 56.   The Court held a hearing on the

22   motion on October 16, 2018.

23         For the reasons set forth below, and after consideration of

24   the arguments made during the hearing and all papers filed in

25   support of and in opposition to the motion, the Court GRANTS IN

26   PART and DENIES IN PART Defendant’s motion.

27   ///

28   ///
                                        1
1                 I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         In January 2014, Rhodehouse was injured while riding as a

3    passenger in a 1999 Ford F-350.       Second Am. Compl. (“SAC”), ECF

4    No. 16, at 4.     The truck hit a patch of ice causing it to leave

5    the roadway and proceed down uneven terrain where it then struck

6    a tree and rolled over.      Rhodehouse alleges that when the car

7    rolled over, the roof crushed into the passenger compartment and

8    as a result he sustained serious neck and back injuries.         SAC at

9    4.   Rhodehouse brings causes of action for negligence and strict

10   products liability related to two alleged design defects in the

11   1999 Ford F-350: “an unreasonably weak roof structure” and “a

12   high propensity to roll over.”       Id. at 5.

13        Rhodehouse hired expert witness Dr. Nicholas Perrone to

14   opine on potential design defects with the truck and their impact

15   on the accident and injuries sustained by Rhodehouse.        Perrone

16   Report, ECF No. 37-7.       Dr. Perrone concluded that the “subject

17   1999 Ford F350 pickup truck vehicle had an incredibly weak roof

18   structure combined with a high propensity to rollover” which were

19   “major factors in the rolling over and roof crushing inward and

20   directly causing Derek Rhodehouse’s serious debilitating
21   injuries.”    Perrone Report at 5.       Dr. Perrone supplemented his

22   report twice.     Perrone Supplemental Report I, ECF No. 56-2 at

23   123-132; Perrone Supplemental Report II, ECF No. 56-2 at 133-139.

24        In July 2018, Plaintiff moved to substitute Byron Bloch,

25   another automotive safety liability expert, for Dr. Perrone.

26   Mot. to Substitute Byron Bloch as Replacement Expert, ECF No. 35-
27   1.   Dr. Perrone is unable to testify at trial due to his

28   declining health.     Id.   The Court heard the motion to substitute
                                          2
1    on September 18, 2018 and ordered that Mr. Bloch could be

2    substituted strictly to stand in Dr. Perrone’s shoes (i.e., to

3    have a body at trial).   See Minute Order re Mot. to Substitute,

4    ECF No. 46.   If he is to testify, Mr. Bloch must adopt Dr.

5    Perrone’s reports and opinions without supplementation.      Id.

6         Mr. Bloch submitted a declaration in support of Plaintiff’s

7    opposition to the present motion.      Bloch Decl., ECF No. 56-1.    In

8    its reply brief, Ford requests the court exclude Mr. Bloch’s

9    expert testimony.   Reply, ECF No. 62, at 5.

10

11                              II.   OPINION

12        A.   The Motion is Ripe

13        Rhodehouse argues that Ford failed to comply with the

14   Court’s meet and confer requirement prior to filing this motion.

15   Opp’n at 1; ECF No. 3-2.   Rhodehouse further contends that the

16   Court must hold an evidentiary hearing (i.e., “Daubert hearing”)

17   prior to deciding this motion.     Opp’n at 1-2.

18        Both arguments are unpersuasive.      First, the Court finds

19   that Ford complied with the Court’s meet and confer requirement

20   prior to filing this motion.     This motion is not a surprise to
21   Rhodehouse.   Second, an evidentiary hearing is not required

22   prior to ruling on a motion to exclude expert testimony.      See,

23   e.g., United States v. Lopez-Martinez, 543 F.3d 509, 514 (9th

24   Cir. 2008) (holding that conducting a hearing on a Daubert

25   motion is not required under Federal Rule of Evidence 702, nor

26   under “Supreme Court precedent or [Ninth Circuit] case law”).
27   The record is sufficient for the Court to rule on the present

28   motion.
                                        3
1        B.   Legal Standard

2        Federal Rule of Evidence 702 governs the admissibility of

3    expert testimony.    Pursuant to Rule 702, a witness qualified as

4    an expert may testify thereto if: “(1) the testimony is based

5    upon sufficient facts or data; (2) the testimony is the product

6    of reliable principles and methods; and (3) the expert has

7    applied the principles and methods to the facts of the case.”

8    Fed. R. Evid. 702.

9        The trial court acts as a gatekeeper to the admission of

10   expert testimony under Rule 702.       See Daubert v. Merrell Dow

11   Pharm., Inc., 509 U.S. 579 (1993).      The court must conduct a

12   preliminary assessment to “ensure that any and all scientific

13   testimony or evidence admitted is not only relevant, but

14   reliable.”   Daubert, 509 U.S. at 589.     The relevancy bar is low,

15   demanding only that “[t]he evidence . . . logically advance a

16   material aspect of the party’s case.”      Cooper v. Brown, 510 F.3d

17   870, 942 (9th Cir. 2007).    The reliability inquiry is “a

18   flexible one” and the court looks to whether the testimony has

19   “a reliable basis in the knowledge and experience of [the

20   expert’s] discipline.”    Kumho Tire Co., Ltd. v. Carmichael, 526
21   U.S. 137, 148-149 (1999).    The court is concerned “not [with]

22   the correctness of the expert’s conclusions but the soundness of

23   his methodology.”    Primiano v. Cook, 598 F.3d 558, 564 (9th Cir.

24   2010), as amended (Apr. 27, 2010).

25       “When an expert meets the threshold established by Rule 702

26   as explained in Daubert, the expert may testify and the jury
27   decides how much weight to give that testimony.”       Primiano, 598

28   F.3d at 565.
                                        4
1        C.   Dr. Perrone’s Qualifications

2        As a threshold matter, an expert must be qualified by his

3    or her “knowledge, skill, experience, training, or education.”

4    Fed. R. Evid. 702.   Ford has not challenged Dr. Perrone’s

5    qualifications as an expert on vehicle rollover propensity and

6    roof strength.   From its review, the Court finds Dr. Perrone is

7    qualified to provide expert testimony on these topics.

8        D.   Relevance of Dr. Perrone’s Testimony

9        Rhodehouse alleges that two design defects in the Ford F-

10   350 – a susceptibility to rollover and a weak roof – contributed

11   to the crash and Plaintiff’s injuries.      See SAC.   Vehicle roof

12   strength and susceptibility to rollover are matters beyond the

13   common experience of lay people.       See Soule v. Gen. Motors

14   Corp., 8 Cal. 4th 548, 564-567 (Cal. 1994).      Because Dr.

15   Perrone’s testimony could assist the trier of fact in

16   determining whether the alleged defects existed and caused

17   Plaintiff’s injury, Dr. Perrone’s testimony is relevant.

18       E.   Reliability of Dr. Perrone’s Testimony

19       Dr. Perrone provides opinions regarding (1) accident

20   reconstruction, (2) rollover propensity, (3) roof strength,
21   (4) alternative roof design, (5) biomechanical causation,

22   (6) Ford’s knowledge, and (7) foreign vehicle roof strength.

23       As detailed below, the Court finds as reliable and based on

24   sufficient evidence, and therefore will not exclude, Dr.

25   Perrone’s opinions regarding: accident reconstruction, rollover

26   propensity, roof strength, and the correlation between roof
27   strength and injury in rollover accidents.      For these opinions,

28   the Court finds that Ford’s arguments generally go to the weight
                                        5
1    to be accorded to Dr. Perrone’s testimony by the factfinder,

2    rather than admissibility.

3        On the other hand, the Court finds as unreliable, and

4    therefore excludes, Dr. Perrone’s opinions that: Ford could have

5    improved roof strength of the Ford F-350 for a nominal sum and

6    the injury in this case would have been prevented by a stronger

7    roof; the injury resulted from the vehicle’s rollover

8    propensity, that Ford had knowledge of roof strength and

9    rollover issues, and foreign vehicles have stronger roofs than

10   domestic vehicles.

11             1.    Opinions Not Excluded

12                   a.   Accident Reconstruction

13       Dr. Perrone opines that Mr. Rhodehouse “sustained his

14   spinal injuries from the massive roof collapse” wherein the roof

15   crushed in 20 inches from a rollover at a velocity of less than

16   25 MPH.   Perrone Report at 4.   Ford argues that Dr. Perrone’s

17   accident reconstruction opinion should be excluded because it is

18   based solely on third-party photographs, information provided to

19   him by Plaintiff, or the estimates in the Traffic Collision

20   Report.   Mot. at 7-9.
21       While Dr. Perrone did not personally visit the crash site,

22   he still relied on sufficient facts and data in reviewing, among

23   other things, the Traffic Collision Report prepared by the

24   California Highway Patrol as well as numerous photographs of the

25   truck after the crash.   See Perrone Report at 2-3.   Federal Rule

26   of Evidence 703 expressly allows experts to rely on facts and
27   data collected by others to form their opinions.    Fed. R. Evid.

28   703; see, e.g., Southland Sod Farms v. Stover Seed Co., 108 F.3d
                                       6
1    1134, 1141-42 (9th Cir. 1997).

2                    b.   Rollover Propensity

3        In his report, Dr. Perrone discusses the concept of Static

4    Stability Factor (SSF), which is a correlation between a

5    vehicle’s width (track width) and height (center of gravity).

6    Perrone Report at 6-7.    Dr. Perrone calculated the Ford F-350

7    “to have an SSF of 1.14 resulting in a 30% rollover probability

8    in a single vehicle accident (like the subject case)” making it

9    “about three times more likely to roll over in a single vehicle

10   accident than full sized passenger cars.”    Id. at 7.

11       Dr. Perrone relied on sufficient facts and data in

12   supplying this opinion.   Dr. Perrone need not have investigated

13   the suspect truck to opine on the ratio between the width and

14   height of F-350s generally.    Moreover, the SSF appears to be a

15   widely accepted rollover propensity measure with the National

16   Highway Traffic Safety Administration (NHTSA) having developed a

17   star rating system based largely on the metric.     Perrone Report

18   at 6.   The SSF concept is reliable.

19                   c.   Roof Strength and its Correlation

20       Dr. Perrone discusses roof strength in terms of a strength-
21   to-weight ratio (“W”).    Perrone Report at 5-6.   Dr. Perrone

22   calculated the 1999 F-350’s roof strength-to-weight ratio to be

23   1.7W.   Perrone Report at 6.   He opines that the 1.7W roof

24   strength was well below the 3.5W level recommended by Cornell

25   labs in 1959 and below the new 2009 NHTSA standard.      Id. at 10.

26       Ford does not seem to argue the W score itself is
27   unreliable.   In fact, the W score has multiple indicia of

28   reliability, including its use by the NHTSA and other vehicle
                                       7
1    safety test groups.     Instead, Ford merely argues that Dr.

2    Perrone’s application of the score is improper, an argument

3    which goes to the weight of Dr. Perrone’s testimony to the fact-

4    finder, not to its admissibility.        The concept of strength-to-

5    weight ratio is reliable.

6                2.   Opinions Excluded

7                     a.    Alternative Roof Design

8         Dr. Perrone writes that the roof strength of the 1999 F-350

9    could have been “readily enhanced by making the [roof rail]

10   members closed sections” or by increasing the thickness of the

11   roof’s materials.     Perrone Report at 8.    Dr. Perrone notes that

12   the “NHTSA indicated in the previous FMVSS 216 exercise of 2005

13   it would cost on average $50.00 per vehicle to double the roof

14   strength requirement from 1.5W to 3W.”       Id.   Ford points out that

15   Dr. Perrone admitted he does not know the strength or thickness

16   of the materials Ford actually used, or whether the 1999 F-350’s

17   roof has open or closed section roof members.       Mot. at 5-6.

18        Dr. Perrone identifies no basis on which this opinion rests.

19   Dr. Perrone does not know how the roof of the F-350 was

20   structured, nor if it was possible for the truck to have been
21   made with a stronger roof, or for what exact price.        Dr.

22   Perrone’s opinion in this context is conjecture and must be

23   excluded.

24                    b.    Biomechanical Causation

25        Dr. Perrone opines that Rhodehouse sustained his spinal

26   injuries from the “massive roof collapse” which resulted from
27   the rollover.    Perrone Report at 4.     Dr. Perrone writes that the

28   F-350’s rollover propensity was “well less than adequate” and
                                          8
1    that “if the F350 had been designed to not easily roll over,

2    Derek Rhodehouse would not have had his serious neck and back

3    vertebral injuries.”    Id. at 7.   Next, Dr. Perrone states that,

4    generally, “there is a definite correlation between roof crush

5    and injury to occupants under the crushed roof during

6    rollovers.”   Id. at 8.   Dr. Perrone further opines that “even

7    with the poor stability characteristics of the vehicle, with a

8    proper minimum [roof strength] there would not have been any

9    significant intrusion in his accident and Derek Rhodehouse would

10   have had no serious residual injuries.”       Id. at 10.

11       Ford argues that any scientific methodology to support

12   these claims is entirely lacking.       Mot. at 10.   Ford takes issue

13   with the fact that based only on a review of select medical

14   records and photos of the F-350 taken well after the truck had

15   been removed from the scene, Dr. Perrone concludes that the

16   nature of the Plaintiff’s injury suggests he was under the roof

17   as it was collapsing.     Id. at 10-11.    Ford also argues that Dr.

18   Perrone’s testimony that a neck injury would not have occurred

19   with a strongly reinforced roof is unsupported by reliable

20   studies.   Id. at 13.   Additionally, Ford contends that Dr.
21   Perrone has no basis for his testimony that the truck, which

22   veered off the road and struck a tree, would not have rolled

23   over but for its low SSF.    Id. at 8.

24       While Dr. Perrone’s opinion that roof crushes are generally

25   associated with injury is supported and reliable, Dr. Perrone’s

26   other biomechanical causation opinions are not reliable.
27       Dr. Perrone proffers no adequate scientific basis for his

28   opinion that the injury would have been prevented had the roof
                                         9
1    been stronger.    Dr. Perrone in fact testified that an injury

2    could occur in a rollover accident even when the roof does not

3    deform.

4         Moreover, Dr. Perrone’s opinion that Rhodehouse would not

5    have been injured if the truck been more stable is

6    unsubstantiated and unreliable.        Dr. Perrone conducted no

7    scientific analysis of the crash forces and plethora of factors

8    which could have caused the crash and rollover.1       Nor did Dr.

9    Perrone make any attempt to account for the effect of the

10   potential after-market modifications on the truck, which he

11   admitted could have made the truck more vulnerable to rollover.

12                     c.     Ford’s Knowledge and Foreign Vehicles

13        Dr. Perrone states that Ford had knowledge of the roof

14   strength and rollover issues for decades and did nothing to

15   improve the design of its vehicles.       Perrone Report at 11-12;

16   Perrone Supplemental Report I at 3-4; Perrone Supplemental

17   Report II at 3.        Dr. Perrone also opines that foreign-made

18   vehicles have stronger roofs than domestic vehicles and that the

19   American auto industry is in jeopardy due to this imbalance.

20   Perrone Supplemental Report I at 5-6; Perrone Supplemental
21   Report II at 4.

22        These opinions are not based on reliable, scientific

23   information or studies.       Indeed, there is no explanation

24   provided by Dr. Perrone as to the underlying scientific bases

25   for these opinions.       In the absence of any such facts or data,

26   1 Dr. Perrone actually writes that “the right front [of the truck
27   made] contact with a tree which caused it to change its direction
     and go into a full 360 degree single lateral rollover with driver
28   side leading.” Perrone Report at 4.
                                     10
1    these opinions must be excluded.

2          F.   Mr. Bloch’s Declaration

3          Pursuant to the Court’s order, Mr. Bloch was only to adopt

4    Dr. Perrone’s reports and opinions, and provide no

5    supplementation.   See ECF No. 46.    His role is limited solely to

6    serving as a body at trial to testify in place of Dr. Perrone.

7    Id.

8          Contrary to the Court’s order, Mr. Bloch’s declaration

9    provides expert testimony that goes well beyond Dr. Perrone’s

10   testimony.   For example, unlike Dr. Perrone, Mr. Bloch examined

11   an exemplar F-350, provided illustrations of how the roof

12   buckled, points out other defects not discussed by Dr. Perrone,

13   and rebuts Ford’s experts’ testimony.    Bloch Decl. at 2-4.

14   Ford’s request to strike Mr. Bloch’s declaration was granted at

15   the October 16 hearing.   That Order is reaffirmed.

16

17                             III.   ORDER

18         For the reasons set forth above, the Court GRANTS IN PART

19   and DENIES IN PART Defendant’s Motion to Exclude the Testimony of

20   Plaintiff’s Expert Dr. Nicholas Perrone, ECF No. 37.     The Court
21   further excludes the Declaration of Byron Bloch, ECF No. 56-1.

22         IT IS SO ORDERED.

23   Dated: October 29, 2018

24

25

26
27

28
                                      11
